Exhibit 10.2

SUCCESSION AGREEMENT

This SUCCESSION AGREEMENT (the “Agreement”) is made and entered into as of the
17th day of August 2015 (the “Effective Date”), by and between Cimarex Energy
Co., a Delaware corporation (the “Company”), and Paul Korus (“Executive”).

WHEREAS, Executive is a founder of the Company and its Chief Financial Officer;
and

WHEREAS, Executive has decided to retire effective September 1, 2015; and

WHEREAS,  Executive and the Company now desire to enter into a mutually
satisfactory arrangement concerning Executive’s separation from service with the
Company and related matters;  

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, Executive and the Company agree as follows:

1.Separation.  Executive’s employment with the Company shall terminate on
September 1, 2015 (“Separation Date”), and Executive hereby resigns all
positions with the Company and any affiliates thereof as of the Separation
Date.  Until the termination of Executive’s employment, Executive shall be
employed at will at the salary level in effect on the date of this Agreement and
may continue to participate in all benefit plans and programs on the same basis
as other Company executives, subject to the eligibility requirements of such
plans and programs.  The parties agree that Executive’s separation is a
voluntary resignation and has been made without “good reason” (or other term of
similar meaning) for purposes of any agreement, plan, policy or program
employing such term. 

2. Separation Payments and Benefits. In consideration of Executive’s service to
the Company and Executive’s agreement to comply with the terms of this
Agreement, specifically including without limitation the restrictive covenants
in Section 3 of this Agreement and the requirement of a release as described in
Section 5 of this Agreement, Executive shall be entitled to the payments and
benefits set forth below on or following the Separation Date.  

(a) Accrued Obligations.  On the Company’s first regularly-scheduled payday
after the Separation Date, the Company shall pay Executive any base salary and
vacation pay earned but unpaid as of the Separation Date.  

(b) Discretionary Bonus.  Provided that Executive has complied with
Sections 3 and 5 of this Agreement, the Company shall pay Executive the sum of
$324,107, representing a pro-rata payment of Executive’s target bonus for 2015,
such payment to be made in a lump sum on the Separation Date. If Executive fails
to comply with Section 5 of this Agreement, Executive agrees to repay to the
Company the bonus described in this Section 2(b) promptly upon the Company’s
request.      

(c) Performance Share Awards.  The parties agree that Executive currently holds
performance share awards totaling 70,477 shares, consisting of 35,000
performance shares awarded in 2013 (“2013 Award”) pursuant to the Company’s 2011
Equity Incentive Plan (the “2011 Plan”) that are scheduled to vest on December
12, 2016, and 35,477 performance shares awarded in 2014 (“2014 Award”) pursuant
to the Company’s 2014 Equity Incentive Plan (the “2014 Plan” and, together with
the 2011 Plan, the “Plans”) that are scheduled to vest on December 10,
2017.  The parties agree that the shares awarded in the 2013 Award and 2014
Award shall vest as follows, and the award agreement with respect to each of the
2013 Award and the 2014 Awards, respectively, is hereby amended to provide for
such vesting:    

(i) Shares That Vest on Separation Date.  A total of 21,905 shares shall vest
upon the Separation Date, consisting of 12,738 shares from the 2013 Award and
9,167 from the 2014 Award.    If Executive fails to comply with Section 5 of
this Agreement, Executive agrees to return to the Company the shares described
in this Section 2(c)(i) promptly upon the Company’s request and to execute all
documents reasonably requested by the Company to effect such return.





--------------------------------------------------------------------------------

 



(ii)Shares That May Vest on December 12,  2016.  Provided that Executive has
complied with Sections 3 and 5 of this Agreement, up to 12,738 of the shares
awarded in the 2013 Award shall vest on December 12, 2016, in accordance with
the terms of the 2013 Award and provided that the performance criteria described
therein have been met.

(iii)Shares That May Vest on December 10, 2017.  Provided that Executive has
complied with Sections 3 and 5 of this Agreement, up to 9,167 of the shares
awarded in the 2014 Award shall vest on December 10, 2017, in accordance with
the terms of the 2014 Award and provided that the performance criteria described
therein have been met.

(iv)Shares Forfeited.  26,667 shares are forfeited effective as of the
Separation Date, consisting of 9,524 shares awarded in the 2013 Award and 17,143
shares awarded in the 2014 Award.  In addition, and for the avoidance of doubt,
if Executive violates any provision of Section 3 of this Agreement, all shares
that have not yet vested as of the date of such violation shall be forfeited.

(d)  401(k) Plan.  Executive shall be entitled to a distribution of his account
balance in the Company’s 401(k) Plan in accordance with the terms thereof. 
Executive shall not be eligible for an employer profit sharing payment with
respect to the Company’s 401(k) plan for any portion of 2015.  

(e)Deferred Compensation Plan.  Any payments made to Executive under the Cimarex
Energy Co. Supplemental Savings Plan shall be made in accordance with the terms
of such plan.

(f)Change-in-Control Benefits.  Executive’s eligibility for benefits under the
Company’s Change in Control Severance Policy, and any other policy, plan or
agreement providing benefits upon a change in control of the Company, shall
cease as of the Separation Date, and Executive shall not be entitled to any
benefits resulting from a change in control of the Company occurring after the
Separation Date.

(g)  Effect of Payments on Compensatory Arrangements. The payments and benefits
provided under this Section 2 shall be in full satisfaction of the Company’s
obligations to Executive under this Agreement or any other plan, agreement,
policy or arrangement of the Company upon his termination of employment, and in
no event shall Executive be entitled to severance pay or benefits beyond those
specified in this Section 2.

3.Restrictive Covenants.

(a)Nondisclosure of Confidential Information.

(i) The Company and Executive agree that, during the course of Executive’s
employment with the Company, Executive has had and will continue to have access
to, and has gained and will continue to gain knowledge with respect to,
Confidential Information (defined below). Executive agrees that he shall not,
without the prior written consent of the Company, during the period of
Executive’s employment with the Company and thereafter for so long as it remains
Confidential Information, use or disclose or permit any unauthorized person to
gain access to any Confidential Information; provided,  however, that Executive
may disclose Confidential Information to the extent required by law or court
order, provided that Executive shall promptly notify the Company in writing of
such requirement prior to such disclosure and shall assist the Company (at the
Company’s expense) in lawfully opposing such requirement. As requested by the
Company from time to time and upon the Separation Date,  Executive shall
promptly deliver to the Company all copies and embodiments, in whatever form
(including electronic), of all Confidential Information in Executive’s
possession or control and, if requested by the Company, shall provide the
Company with written confirmation that all such materials have been delivered to
the Company.

(ii) As used in this Agreement, “Confidential Information” means information and
data regarding the business of the Company or any of its affiliates that is not
generally known to the public

2 of 9

 

--------------------------------------------------------------------------------

 



(other than through Executive’s breach of this Agreement or other duty of
confidentiality), including but not limited to trade secrets; technical
information or reports; unwritten knowledge and “know-how”; geologic concepts;
exploration plans; operating instructions; training manuals; customer lists;
customer buying records and habits; product sales records and documents, and
product development, marketing and sales strategies; market surveys; marketing
plans; profitability analyses; product cost; long-range plans; information
relating to pricing, competitive strategies and new product development;
information relating to any forms of compensation or other personnel-related
information; contracts; and supplier lists.    Confidential Information shall
not include such information known to Executive prior to Executive’s involvement
with the Company or any of its affiliates or information generally known to the
public other than through Executive’s breath of this Agreement or other duty of
confidentiality).

(b)Noncompetition and Nonsolicitation.    

(i) From the date of this Agreement through December 10, 2017 (the “Restricted
Period”), and within the United States, Executive shall not, directly or
indirectly, without the prior written consent of the Company,  engage in or
invest as an owner, partner, stockholder, licensor, lender, director, officer,
agent or consultant for, or become employed by, any person that conducts a
business that competes with a business then conducted by the Company or any of
its affiliates in any geographic area in which the Company was engaged in
operations or exploration activities as of the Separation
Date; provided, however, that this provision shall not prevent Executive from
(A) passively investing as a less than two percent stockholder in the securities
of any company listed on a national securities exchange or quoted on an
automated quotation system,  or (B) serving on the board of another oil and gas
exploration and production company with the written consent of the Company’s
Chief Executive Officer, which consent may be conditioned on Executive’s recusal
of himself from discussions that may be competitive with the Company or other
similar restrictions.

(ii)During the Restricted Period, Executive shall not, directly or indirectly,
without the prior written consent of the Company, solicit, recruit or hire any
person who is at such time, or who at any time during the three-month period
prior to such solicitation or hiring had been, a director, officer, or employee
of the Company or any of its affiliates, or encourage any such person to
terminate or reduce his or her relationship with the Company or its affiliates;
provided,  however, that this provision shall not prevent Executive from making
general employment solicitations not targeted at personnel of the Company or its
affiliates, such as job postings on websites or in newspapers or magazines of
general circulation.

(iii)In the event that a court of competent jurisdiction determines that any
provision of this Section 3(b) is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 3(b) within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.

(c) Nondisparagement. From and following the Effective Date, Executive shall not
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or its affiliates, any of their customers or businesses or any of
their current or former officers, directors or employees; provided,  however,
that nothing herein shall prohibit (i) confidential, critical communications
between Executive and the Company or its representatives in connection with
Executive’s employment or (ii) Executive from disclosing truthful information if
legally required (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process).



3 of 9

 

--------------------------------------------------------------------------------

 



(d) Return of Property.  Executive acknowledges that all documents, records,
files, lists, equipment, computer, software or other property (including
intellectual property) relating to the businesses of the Company or any of its
affiliates, in whatever form (including electronic), and all copies thereof,
that have been or are received or created by Executive while an employee of the
Company or any of its affiliates (including Confidential Information) are and
shall remain the property of the Company and its affiliates, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request; provided,
 however,  Executive shall be permitted to retain his Company-issued cell phone
and iPad, subject to the Company’s removal of all Company data stored on such
cell phone and iPad.  Executive further agrees that any property situated on the
premises of, and owned by, the Company or any of its affiliates, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by the Company’s personnel at any time with or without notice.

(e) Remedies and Injunctive Relief.  Executive acknowledges that a violation by
Executive of any of the covenants contained in this Agreement would cause
irreparable damage to the Company and its affiliates in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company
shall be entitled (without the necessity of showing economic loss or other
actual damage) to (i) refrain from paying the Discretionary Bonus or recoup such
payment if already made in the event of any breach of the covenants set forth in
this Section 3, and (ii) injunctive relief (including temporary restraining
orders, preliminary injunctions and permanent injunctions), without posting a
bond, for any breach or threatened breach of any of the covenants set forth in
this Section 3, in addition to any other legal or equitable remedies it may
have, including any right the Company may have to recover monetary damages.  

(f)Acknowledgment.  Executive acknowledges and agrees that the covenants
contained in this Section 3 are reasonable and properly required for the
adequate protection of the Company’s Confidential Information, business and
goodwill. Executive further acknowledges that he is retiring from employment
generally and, therefore, the covenants contained in this Section 3 will not
affect his ability to earn a living.

4. Cooperation. In consideration of the payments and benefits set forth in this
Agreement, Executive agrees that he shall remain reasonably available to the
Company during the Restricted Period to provide information or other assistance
as needed from time to time in connection with any audit, investigation or
judicial, administrative or arbitral proceeding involving matters within the
scope of his duties and responsibilities to the Company during his employment
with the Company. In the event that the Company requires Executive’s assistance
in accordance with this Section  4, the Company shall reimburse Executive for
reasonable out-of-pocket expenses (including travel, lodging and meals) incurred
by Executive in connection with such assistance, subject to reasonable
documentation and compliance with the Company’s standard expense reimbursement
policy.

5. General Release.  

(a)Requirement.  The separation payments and benefits described in Section 2(b)
and 2(c) of this Agreement are conditioned on Executive signing and returning to
the Company within 21 days after the Separation Date, and not revoking, a
general release of all claims against the Company and related parties in the
form attached hereto as Exhibit A (the “Release”).

(b)Invalidity.  If any provision of Section 5 of this Agreement or the Release
is held to be invalid or unenforceable and Executive is permitted to and does
assert any Released Claim against a Releasee (both terms as defined in the
Release), the Company shall be entitled to an immediate refund the Discretionary
Bonus described in Section 2(b) in addition to any other remedy available to the
Company under law or equity; provided, however, that this provision shall not
apply to claims under the ADEA except to the extent ordered by a court of law.



4 of 9

 

--------------------------------------------------------------------------------

 



6.No Mitigation; No Offset.  Executive shall not be obligated to seek other
employment or take any other action by way of mitigation with respect to the
separation payments and benefits provided in this Agreement, and such payments
and benefits shall not be reduced whether or not Executive obtains other
employment.

7. Tax Withholding. The Company shall be entitled to withhold from the benefits
and payments described herein all income and employment taxes required to be
withheld by applicable law.

8. Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

As to Executive:Executive’s last home address on the books and records of the
Company.

 

As to the Company:Cimarex Energy Co.

1700 Lincoln Street, Suite 3700

Denver, CO 80203

ATT: Francis B. Barron, Senior Vice President - General Counsel

 

Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

9. Successors. This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal representatives. This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns. As used in
this Agreement, “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10.Section 409A.  

(a) General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the exclusion under Section 409A of the Code for short-term deferral
amounts, the separation pay exception or any other exception or exclusion under
Section 409A of the Code. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code to the extent necessary in order to
avoid the imposition of penalty taxes on Executive pursuant to Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment under this Agreement.

(b) Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the

5 of 9

 

--------------------------------------------------------------------------------

 



calendar year following the year in which the expense is incurred; and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

(c) Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if Executive is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Separation Date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to Executive under this Agreement
during the six-month period immediately following Executive’s separation from
service (as determined in accordance with Section 409A of the Code) on account
of Executive’s separation from service shall be accumulated and paid to
Executive on the first business day of the seventh month following his
separation from service (the “Delayed Payment Date”). If Executive dies during
the postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of Executive’s death.

(d) Separation from Service. Despite any contrary provision of this Agreement,
any references to termination of employment or date of termination shall mean
and refer to the date of Executive’s “separation from service,” as that term is
defined in Section 409A of the Code and Treasury regulation Section 1.409A-1(h).

11.Miscellaneous.

(a) Governing Law; Dispute Resolution. This Agreement, and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with applicable federal law and the laws of the State of Delaware,
without respect to its principles of conflicts of laws, and shall be construed
according to its fair meaning and not for or against any party. With respect to
any claim arising out of or relating to this Agreement, each party hereto: (i)
agrees that such claim shall be brought only in the federal or state courts in
or for Denver County, Colorado; (ii) irrevocably submits to the jurisdiction of
such courts and irrevocably waives all objections to proceeding in such courts,
including but not limited to objections based on lack of personal jurisdiction,
improper venue, or inconvenience of the forum; and (iii) irrevocably waives, to
the fullest extent permitted by law, any right it may have to a trial by jury
with respect to such claim.  Each party hereto (x) certifies that no
representative of the other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waivers, and (y) acknowledges that it and the other party  have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications contained in this Section 11(a).

(b) Severability. If any provision hereof is unenforceable, such provision shall
be fully severable, and this Agreement shall be construed and enforced as if
such unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the Agreement shall add as a part hereof a provision as similar in
terms and effect to such unenforceable provision as may be enforceable, in lieu
of the unenforceable provision.

(c) Headings and Captions. The headings and captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.

(d) Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(e) Interpretation. As used in this Agreement, the term (a) “affiliate” means an
entity controlled by, controlling or under common control with the Company, and
(b) “including” does not limit the preceding words or terms.

(f)No Admission.  This Agreement is not, and shall not be construed as, an
admission by either party of any violation of law or other wrongdoing of any
kind.



6 of 9

 

--------------------------------------------------------------------------------

 



(g)Attorney Fees and Costs.   Except for suit to challenge the validity of a
release of claims under the ADEA, in any litigation, arbitration or other
proceeding arising out of or relating to this Agreement, the prevailing party
shall be entitled to recover such party’s reasonable attorney fees and costs to
the extent permitted by law.

(h)  Complete Agreement.  This Agreement is the entire agreement between the
parties regarding the matters addressed herein, and it and supersedes and
replaces all prior agreements, representations, negotiations or discussions
between the parties regarding such matters, whether written or oral.  This
Agreement may be executed in counterparts, including fax counterparts, and all
counterparts together shall constitute one fully-executed agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

EXECUTIVETHE COMPANY:

CIMAREX ENERGY CO.

 

/s/ Paul KorusBy:/s/ Thomas E. Jorden

Paul Korus Thomas E. Jorden

 

Its:Chief Executive Officer and President

 





7 of 9

 

--------------------------------------------------------------------------------

 



GENERAL RELEASE 

In exchange for the promises described in the Succession Agreement dated August
__, 2015, (“Agreement”) between myself and Cimarex Energy Co. (the “Company”),
I, for myself and my heirs, assigns and personal representatives, fully and
completely release the Company and its parent, subsidiary and affiliated
entities and all predecessors and successors thereto, and all benefit plans
thereof, and all of their shareholders, members, partners, directors, officers,
managers, employees, attorneys, administrators and agents (each a “Releasee” and
collectively the “Releasees”) from any and all claims or causes of action that I
may have against the Releasees, known or unknown, including claims or causes of
action that relate in any way to my employment with any Releasee or the
termination thereof, from the beginning of time through the date of execution of
this General Release (“Released Claims”), including but not limited to the
following:

 

(a) claims arising under any constitution or any federal, state or local
statute, regulation or ordinance, including but not limited to the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Fair Labor
Standards Act, the National Labor Relations Act, and the Colorado
Antidiscrimination Act (C.R.S. 24-34-301 et seq. and 24-34-401 et seq.); and

 

(b) claims arising under any common law theory, including but not limited to
breach of contract, promissory estoppel, unjust enrichment, wrongful discharge,
outrageous conduct, defamation, fraud or misrepresentation, tortious
interference, invasion of privacy, or any other claims based in contract, tort
or equity. 

 

I understand that this General Release does not include claims for breach of the
Agreement, claims that arise after I sign this General Release, claims for
vested pension benefits, claims for workers’ compensation benefits or
unemployment compensation benefits, and any other claims that cannot by law be
released by private agreement.  I also understand that this General Release does
not prevent me from: (a) filing a lawsuit to challenge my release of age
discrimination claims under the ADEA; or (b) filing a charge with an
administrative agency, but I am waiving my right to recover any monetary or
injunctive relief pursuant to such charge.

 

By signing this General Release, I am releasing all known and unknown claims and
waive the benefits of any statute purporting to prevent me from releasing
unknown claims, including, but not limited to protection of Cal. Civ. Code
Section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

By signing this General Release, I represent and warrant that:

 

(a) I have no Released Claims pending against the Company or any other Releasee
and have not assigned or transferred any Released Claim to anyone;

 

(b) I have been timely paid all compensation owed for services rendered through
the date of my separation from employment with the Company, including all
salary, wages, bonuses, and payment for accrued but unused vacation; and 



8 of 9

 

--------------------------------------------------------------------------------

 



(c) Except to the extent previously disclosed by me to the Company in writing
(i) I have not suffered any work-related injury or illness as an employee of the
Company or any other Releasee, (ii) I am not aware of any facts or circumstances
that would give rise to a workers’ compensation claim by me against the Company
or any other Releasee, and (iii) I agree that I am not entitled to any workers’
compensation benefits arising out of or relating to my employment with the
Company or any other Releasee.

 

By signing this General Release, I acknowledge and agree:

 

(a) that the consideration described in Sections 2(b) and 2(c) of the Agreement
is consideration to which I would not otherwise be entitled, but for the
execution of this General Release;

 

(b) that I have been advised to consult with legal counsel about this General
Release and have been given an opportunity to do so;

 

(c) that I have been given twenty-one (21) calendar days in which to consider
this General Release before signing it but understand that I may sign it in less
than 21 days if I wish to do so;

 

(d) that I have not relied on any promises or representations of any kind,
except those set forth in the Agreement; and

 

(e) that I have executed this General Release voluntarily, of my own free will,
and without any threat, intimidation or coercion.

 

I understand that I may revoke this General Release by delivering written notice
of revocation to the Company by fax or U.S. Mail addressed as follows, which
notice must be postmarked or received not later than the seventh (7th) calendar
day following my execution of this General Release, and this General Release
shall not become effective until the seven-day revocation period has expired
without revocation by me:

 

Cimarex Energy Co.

1700 Lincoln Street, Suite 3700

Denver, CO 80203

Fax: (720) 403-9383

ATT: Francis B. Barron, Senior Vice President - General Counsel.

 

 

 



Paul Korus

 



Date

9 of 9

 

--------------------------------------------------------------------------------